DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
Applicant argues that neither R3- 093153 nor Shim, whether considered individually or in combination, discloses each and every element of the independent claims, and therefore Applicant’s independent claims are patentable over the proposed combination of R3- 093153 nor Shim. Moreover, TS 29.171 fails to make up for the deficiencies of R3- 093153 and Shim.
As previously addressed by Applicant, R3-093153 is directed to concurrent location sessions, e.g., as shown in Figures 2 and 4, and expressly stated in Section 2, 2nd paragraph “’Correlation ID’ is an identifier assigned by the MME to identify a location session in E-UTRAN and should be unique for all concurrently active location session in particular MME.” (Emphasis added). The correlation ID is unique for unique for all concurrently active location session.” There is no disclosure or suggestion in R3-093153 that the correlation ID is unique for non-concurrent location sessions. The Examiner cites R3-093153 “the Correlation ID Section - 2 - 4th paragraph,” as disclosing “wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session.” Specifically, the Examiner states “Correlation ID is an identifier assigned by the MME to identify and hence indicate a location session in E-UTRAN and should be unique for all concurrently active session in particular MME since Correlation IDs 
In the present claims, the “second location session is initiated after the first location session ends” and thus, the second location session is not concurrent with the first location
session. The Examiner acknowledges that R3-093153 fails to disclose that the location server sends “a final message for the first location session and a second indication of the first location session to the network entity, wherein the second location session is initiated after the first location session ends,” and cites Shim as disclosing these features. Specifically, the Examiner states “see at least figure 6 which illustrates at least 2 SUPL sessions with corresponding session initiation and termination flows.” Applicant notes that based on the clear disclosure in R3-093153 that only “concurrently active location sessions” are given unique Correlation IDs, even if a second, non-concurrent, location session is initiated as disclosed in Shim, there is no rational basis that the nonconcurrent location session would have a unique Correlation ID because R3-093153 merely states that a Correlation ID “should be unique for all Moreover, contrary to the Examiner’s characterization of Shim, Fig. 6 of Shim does not show separate sessions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Shim, there is no rational basis that the nonconcurrent location session would have a unique Correlation ID because R3-093153 merely states that a Correlation ID “should be unique for all concurrently active session., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Examiner further disagrees with the Applicant’s assertion regarding separate sessions since the sessions are at least clearly marked based on a periodic basis .
Carefully consider what is stated by Shim with respect to at least figure 6.  
[0088] FIG. 6 a view illustrating a periodic positioning procedure in accordance with a sixth embodiment of the present invention, which illustrates an example that a SET can open or connect a SUPL session for every period when a period for the periodic positioning is relatively longer than that in the fifth embodiment.
		In other words, multiple “sessions”. 
[0089] As illustrated in FIG. 6, for a long period for the periodic positioning, the SLP terminates (ends) the positioning for one period at the end of every period using a SUPL END message (here, the SUPL connection is released (disconnected)) (S120). The SET then a starting point of the succeeding period to perform the positioning for the succeeding period (S122). Here, the steps (S110.about.S119) are the same as the steps (S90.about.S99) except their reference numerals, detailed explanation for which will not be repeated accordingly.
[0090] That is, when the periodic positioning procedure for one period is terminated (S118), the SLP sends the SUPL END message to the SET to release a SUPL POS connection for the one period (S120). The SLP thereafter sends the corresponding periodic positioning value to the SUPL agent using the MLP TLREP message (S121).
	 	In other words, “the first session” .
[0091] Then, in the succeeding positioning period, the SET performs the positioning for the corresponding period using the SUPL START, SUPL RESPONSE, SUPL POS INIT messages, the SUPL POS procedure, and the SUPL REPORT and MLP TLREP messages, and thereafter sends the corresponding position value to the SUPL agent (S122.about.S127). Here, the SUPL START message may be used for informing the SLP of the starting of the positioning for the succeeding period. When the series of the periodic positioning procedures are terminated (ended), the SLP sends the SUPL END message to the SET to inform the SET of the termination of the SUPL procedure (S128).
		In other words, “another session” defined at least temporally. 
In other words, the Prior art teaches that there are multiple ways to define “a session”, such as correlation ID’s and/or periodically. Therefore, it would have been obvious based on the combination to define a “session” accordingly.  The Applicant is invited to specifically point out language in at least claims 1 for example that would obviate the Examiner’s interpretation of a session and the distinguishing characteristics  of one session from another.  
Applicant argues that TS 29.171 (cited with respect to claims 4, 6-8, 15, 17-19, 25, and 29) fails to make up for the deficiencies of R3-093153 and Shim. For example, paragraph 6.3 of TS 29.171 TS 29.171, “Location Abort” or “Reset” exceptions is cited as disclosing “sending a final message for the first location session and a second indication of the first location session to the network entity.” There is no disclosure in TS 29.171, however, of “sending an initial message for a second location session and an indication of the second location session to the network entity after sending the final message for the first location session and the second indication of the first location session, wherein the second location session is initiated after the first location session, wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session.
However, The Examiner respectfully disagree for the reasons noted above.
Applicant argues that Claims 2-11, 13-22, 24-26, and 28-30 depend, directly or indirectly, from claims 1, 12, 23, and 27, and are therefore patentable over the cited references for at least the same reasons.
However, the Examiner respectfully disagrees.
Claims 2-11, 13-22, 24-26, and 28-30 depend, directly or indirectly, from claims 1, 12, 23, and 27, and are therefore not patentable over the cited references for at least the same reasons.
The rejection is maintained as proper and made final for at the reasons set forth in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO ET AL: "Clarification on LPP and LPPa transport and routing", 3GPP DRAFT; R3-093153_LPP_LPPA ROUTING AND TRANSPORT, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, no. Jeju; 20091109, 9 November 2009 (2009-11-09) in view of "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Location Services (LCS); LCS Application Protocol (LCS-AP) between the Mobile Management Entity (MME) and Evolved Serving Mobile Location Centre (E-SMLC); SLs interface (Release 15)",3GPP STANDARD; TECHNICAL SPECIFICATION; 3GPP TS 29.171,3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. CTWG4, no. VI5.0.0,18 June 2018 (2018-06-18), pages 1-63 and further in view of Shim US Patent Pub. No.: 20100035634. 
	Consider claims 1, 12, 23 and 27, 3GPP TSG-RAN WG3#66 method for supporting location services for a user equipment (UE) performed by a location server, the method comprising: sending an initial message for a first location session and a first indication of the first location session to a network entity (e.g., see at least figure 1 that illustrates a first i.e., ‘initial’ location session to towards the network. The network clearly includes ‘a network entity’.); and sending an initial message for a second location session and an indication of the second location session to the network entity ( e.g., this is met by the illustrations of Figures  2 and 4, having multiple location sessions between a UE and a single E-SMLC based on the feature mapping for the initial message/ session indication of a first location session and also to the second session), wherein at least one of the second indication of the first location session and the indication of the second location session indicate that the second location session is different from the first location session ( e.g., see the Correlation ID Section – 2 - 4th paragraph, "… Correlation ID is an identifier assigned by the MME to identify and hence indicate a location session in E-UTRAN and should be unique for alt concurrently active session in particular MME since Correlation IDs have to be unique across sessions, using a Correlation ID for another session implies that per the SLS protocol definition it has to be, and therefore also is different from a Correlation ID used for another session).
 	3GPP TSG-RAN WG3#66 does not explicitly state sending a final message for the first location session and a second indication of the first location session to the network entity, wherein the second location session is initiated after the first location session ends.
 	However, In analogous art, Shim teaches  sending a final message for the first location session and a second indication of the first location session to the network entity, wherein the second location session is initiated after the first location session ends (e.g., see at least figure 6 which illustrates at least 2 SUPL sessions with corresponding session initiation and termination flows. ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include sending a final message for the first location session and a second indication of the first location session to the network entity, wherein the second location session is initiated after the first location session ends for the purpose of determining positioning information as suggested by Shim.
 	Consider claims 2, 13, 24 and 28, 3GPP TSG-RAN WG3#66 teaches wherein the first indication of the first location session and the second indication of the first location session comprise a first correlation identifier (ID) and the indication of the second location session comprises a second correlation ID, wherein the second correlation ID is different from the first correlation ID (see correlation IDs with respect to figures 1 and 4).
 	Consider claims 3 and 14, 3GPP TSG-RAN WG3#66 teaches wherein the network entity determines the first correlation ID and the second correlation ID(see correlation IDs with respect to figures 1 and 4).
 	Consider claims 4, 15, 25 and 29,  3GPP TSG-RAN WG3#66 does not explicitly teach the information exchange receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request.
 	However, in analogous art, the disclosure of  3GPP TS 29.171 Par. 6.2.2 teaches receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request (i.e., endpoint information exchange using correlation IDs as distinct identifiers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art to include receiving a first location request for the UE from the network entity, the first location request comprising the first correlation ID; sending the initial message for the first location session in response to receiving the first location request; receiving a second location request for the UE from the network entity, the second location request comprising the second correlation ID; and sending the initial message for the second location session in response to receiving the second location request  for the purpose of using endpoint information exchange using correlation IDs as distinct identifiers.
 	Consider claims 5, 16, 26 and 30,  3GPP TSG-RAN WG3#66 teaches the claimed invention further comprising: determining a first session identifier (ID), wherein the first indication of the first location session and the second indication of the first location session comprise the first session ID, wherein the initial message for the first location session and the final message for the first location session comprise the first session ID; and determining a second session ID, wherein the second session ID is different from the first session ID, wherein the indication of the second location session comprises the second session ID, wherein the initial message for the second location sessions comprises the second session ID.(i.e., the MME facilitating location sessions with the E-SMLC using SLS protocols – correlation IDs are across all location sessions and used as a parameter for all location sessions and used as a parameter for interactions between the MME and E-SMLC to distinguish communications – see sections 2-6)
 	Consider claims 6 and 17,  3GPP TSG-RAN WG3#66 does not explicitly teach wherein the first indication of the first location session comprises an indication that the first location session is a new location session, wherein the indication of the second location session comprises an indication that the second location session is a new location session.
 	However, In view of 3GPP TS 29.171 Par. 6.2.2 disclosure of connection-oriented, i.e. session based, information transfer occurring within the context of a location request procedure, wherein the latter is initiated by a location request message in accordance with the feature mapping noted 3GPP TSG-RAN WG3#66;
 	It would have been obvious to a person of ordinary skill in the art to arrive at the claimed first indication of the first location session comprises an indication that the first location session is a new location session, wherein the indication of the second location session comprises an indication that the second location session is a new location session for the purpose of distinctly identifying location sessions.
 	Consider claims 7 and 18, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the second indication of the first location session comprises an indication of an end of the first location session.
	However, in view of 3GPP TS 29.171 Par. 6.3 which indicates wherein the disclosed "Location Abort" or "Reset" exception procedures comprise the sending of session terminating, and hence final messages for the particular sessions, between MME and E-SMLC endpoints, wherein the respective messages also comprise a session indicator in the form of the aforementioned, session identifying/indicating Correlation Id;
 	It would have been obvious to a person of ordinary skill in the art to include wherein the second indication of the first location session comprises an indication of an end of the first location session for the purpose of terminating/aborting/resetting a location session as suggested by 3GPP.
 	Consider claims 8 and 19, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the final message of the first location session is an acknowledgment message.
 	However, in view of 3GPP TS 29.171 Par. 1.3.5 which indicates the SLs interfaces support of a "reset acknowledge" message (or similar of a (abort request) location response message;
 	It would have been obvious to a person of ordinary skill in the art to include wherein the final message of the first location session is an acknowledgment message for the purpose of acknowledging transactions of a location session as suggested by 3GPP.
 	Consider claims 9 and 20, 3GPP TSG-RAN WG3#66 teaches wherein the location server is an Enhanced Serving Mobile Location Center (E-SMLC) and the network entity is a Mobility Management Entity (MME) (e.g., see at least figures 1 and 4).
 	Consider claims 10 and 21, 3GPP TSG-RAN WG3#66 does not explicitly teach wherein the location server is a Location Management Function (LMF) and the network entity is an Access and Mobility Management Function (AMF).
 	However, considering 3GPP LTE to 3GPP 5G evolution, it would have been obvious to try wherein the skilled person would apply the concept disclosed in 3GPP TSG-RAN WG3#66  also to an evolved 5G network (i.e. a network comprising an LMF instead of an E-SMLC, and an AMF instead of an MME), without such requiring the application of any particular inventive skill to arrive at the claimed invention
  	Consider claims 11 and 22, 3GPP TSG-RAN WG3#66 teaches wherein the initial message for the first location session, the final message for the first location session and the initial message for the second location session are each a Long Term Evolution (LTE) Positioning Protocol (LPP) message ( e.g., see the close relationship and in effect direct, one-to-one mapping between LPP and Location Sessions, see e.g. Section 3, 2nd paragraph: "For every location session exists on LPP session", which also suggests a similar relationship between corresponding SLs and LPP protocol messages).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646